Citation Nr: 0948963	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-18 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for gout (claimed as 
osteoarthritis).   

4.  Entitlement to an initial disability rating greater than 
10 percent for hypertension.  

5.  Entitlement to an initial disability rating greater than 
20 percent for type II diabetes mellitus.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from August 1974 to 
December 1974 and from January 2003 to January 2006.  He also 
served in the Army Reserves from 1974 to 2003.  His most 
recent status with the Army Reserves is not verified. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The Board will go ahead and decide the initial rating claim 
for type II diabetes mellitus.  But the Board is remanding 
the claims of service connection for right knee, asthma, and 
gout disorders, as well a higher initial rating for 
hypertension to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.  


FINDING OF FACT

The Veteran's diabetes mellitus requires an oral hypoglycemic 
agent, a restricted diet, and exercise; however, there is no 
medical evidence that it requires insulin or a regulation of 
his occupational and recreational activities, or that it 
involves episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations.  


CONCLUSION OF LAW

The criteria are not met for an initial disability rating 
higher than 20 percent for type II diabetes mellitus.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.119, Diagnostic 
Code 7913 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in July 2007.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his service connection for type II diabetes 
mellitus claim; (2) informing him about the information and 
evidence the VA would seek to provide; (3) informing him 
about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the July 2007 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

As to the timing of VCAA notice, the U.S. Court of Appeals 
for Veterans Claims (Court) and Federal Circuit Court have 
held that VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 
120.  In the present case, the RO issued all required VCAA 
notice prior to the December 2007 rating decision on appeal.  
Thus, there is no timing error.   

However, with regard to the content of VCAA notice, it is 
noted the type II diabetes mellitus claim at issue stems from 
an initial rating assignment.  In Dingess, the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess at 491, 493, 500-501.  That is, the 
appellant's filing of a Notice of Disagreement (NOD) 
regarding an initial rating, such as the case here, does not 
trigger additional VCAA notice.  Instead, any further notice 
and assistance requirements with respect to the initial 
rating or effective date assigned following the grant of 
service connection are covered by 38 U.S.C. §§ 5104(a), 
7105(d)(1), and 5103A (duty to assist) as part of the appeals 
process once a timely NOD has been filed.  See also Hartman 
v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  See 
also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice 
arises upon VA's receipt of a NOD), retroactively effective 
May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  

The Dingess holding was further clarified by a decision 
recently issued by the Court in Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008), in which the Court held, as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection, "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements."    

Appling the above analysis to the present case, the Board 
concludes prejudicial error in the content of VCAA notice has 
not been established.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency).

In fact, with respect to content, the RO actually provided 
the Veteran with downstream Dingess notice in July 2007 
pertaining to the disability rating and effective date 
elements of his type II diabetes mellitus claim.  Further, 
after the Veteran filed an NOD as to a higher initial rating 
for his type II diabetes mellitus, the additional notice 
requirements described within 38 U.S.C. §§ 5104 and 7105 were 
met by the June 2008 Statement of the Case (SOC) and 
subsequent July 2008 Supplemental SOC (SSOC).  Specifically, 
these documents provided the Veteran with a summary of the 
pertinent evidence as to his type II diabetes mellitus claim, 
a citation to the pertinent laws and regulations governing a 
higher rating for his type II diabetes mellitus, and a 
summary of the reasons and bases for the RO's decision to 
deny a higher rating for type II diabetes mellitus.  
Therefore, prejudice as to notice provided for the downstream 
initial rating and effective date elements of his type II 
diabetes mellitus issue has not been established, such that 
there is no prejudicial error in the content of VCAA notice.  
See again Shinseki, supra. 

With respect to the duty to assist, the RO has secured the 
Veteran's relevant VA treatment records.  The Veteran has 
submitted personal statements, certain service treatment 
records (STRs), and private medical evidence.  The Veteran 
has not identified or authorized the release of any 
additional private medical records.  In July 2008, the 
Veteran further indicated that he has no additional evidence 
to submit.    

The Board has also considered whether a VA examination is 
appropriate to determine the severity of the Veteran's type 
II diabetes mellitus.  However, the record is inadequate and 
the need for a VA examination occurs only when the evidence 
indicates that the current rating may be incorrect or when 
the evidence indicates there has been a material change in 
the disability.  See 38 C.F.R. § 3.327(a) (2009); Palczewski 
v. Nicholson, 21 Vet. App. 174, 182-83 (2007) (for initial 
rating claim, mere passage of time does not trigger VA's duty 
to provide additional medical examination unless there is 
allegation of deficiency in evidence of record).  Here, the 
Veteran has not specifically stated that his type II diabetes 
mellitus has worsened due to such factors as the requirement 
for insulin or the regulation of activities.  In addition, 
the medical evidence of record does not reveal either factor.  
Therefore, a VA examination to rate the severity of his type 
II diabetes mellitus is clearly not warranted.  Overall, the 
Board is satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.   

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  38 
C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the Veteran's favor.  38 C.F.R. § 4.3.  

The Veteran's type II diabetes mellitus disability is 
currently evaluated as 20 percent disabling under Diagnostic 
Code 7913.  38 C.F.R. § 4.119.  The Veteran has appealed the 
original December 2007 rating decision that granted service 
connection at 20 percent.  This could result in "staged 
ratings" based upon the facts found during the period in 
question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
That is to say, the Board must consider whether there have 
been times since the effective date of his award when his 
disability has been more severe than at others.  Id. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis - Higher Disability Rating for Type II Diabetes 
Mellitus 

The Veteran's diabetes mellitus disability is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  This initial 20 percent rating is 
effective from July 20, 2007 - the date his claim for 
service connection was received.  

Under Diagnostic Code 7913, a rating of 10 percent is 
assigned for diabetes mellitus that is managed by a 
restricted diet only.  A rating of 20 percent is assigned for 
diabetes mellitus requiring insulin and a restricted diet or 
an oral hypoglycemic agent and a restricted diet.  The next 
higher rating of 40 percent is assigned when the disability 
requires insulin, restricted diet, and regulation of 
activities.  A 60 percent disability rating is warranted when 
the diabetes mellitus requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A maximum 100 percent rating is 
warranted if the disorder requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring three hospitalizations a 
year or weekly visits to a diabetic provider, plus either 
progressive loss of weight and strength or signs that would 
be compensable if separately evaluated.  38 C.F.R. § 4.119.   

The Court recently held that in order to demonstrate a 
regulation of activities, "medical evidence" is required to 
show that both occupational and recreational activities have 
been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 
(2007) (emphasis added).  The phrase "regulation of 
activities" means "avoidance of strenuous occupational and 
recreational activities."  Camacho, 21 Vet. App. at 362 
(quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining 
the term within the criteria for a 100 percent rating)).  

The evidence of record does not support a rating above the 20 
percent currently assigned.  38 C.F.R. § 4.7.  A December 
2005 STR medical letter documents that in order to treat his 
diabetes mellitus, the Veteran was instructed to restrict his 
diet and engage in exercise to lose weight.  VA treatment 
records dated in 2007 and 2008 reflect that his diabetes 
mellitus is "controlled," and that he takes an oral 
hypoglycemic agent, Glyburide, to treat the disorder.  Most 
notably, the Veteran's statements, his STRs, and VA and 
private medical evidence of record are negative for any 
requirement for insulin or the regulation of activities as 
addressed by the Court in Camacho, supra.  In fact, certain 
medical evidence of record assesses the need for exercise, as 
opposed to an avoidance of strenuous recreational activities.  
There is also no history of ketoacidosis or hypoglycemic 
reactions or hospitalization due to his diabetes mellitus.  
Such facts provide clear evidence against a higher initial 
rating.  

The Board adds that it does not find that the Veteran's 
service-connected type II diabetes mellitus should be 
increased for any other separate period based on the facts 
found during the appeal period.  Fenderson, 12 Vet. App. at 
125-26.  
  
Accordingly, absent medical evidence that his diabetes 
mellitus necessitates insulin, regulation of activities, 
ketoacidosis, hospitalization, or hypoglycemic reactions, the 
preponderance of the evidence is against a disability rating 
greater than 20 percent.  38 C.F.R. § 4.3.  

Extra-Schedular Consideration

Since the rating criteria reasonably describe the claimant's 
disability level and symptomatology, the Veteran's disability 
picture is contemplated by the Rating Schedule, such that the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-
116 (2008); VAOPGCPREC 6-96.  In any event, the Board finds 
no evidence that the Veteran's type II diabetes mellitus 
disability markedly interferes with his ability to work, 
meaning above and beyond that contemplated by his separate 
schedular ratings.  Generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In fact, there is no evidence or allegation from the 
Veteran that his type II diabetes mellitus impacts his 
ability to work.  Finally, there is no evidence of frequent 
hospitalizations due to his service-connected type II 
diabetes mellitus disability, to suggest he is not adequately 
compensated for his disability by the regular Rating 
Schedule.  VAOPGCPREC 6-96.  His evaluation and treatment for 
his service-connected type II diabetes mellitus has been 
primarily on an outpatient basis.   


ORDER

An initial disability rating greater than 20 percent for type 
II diabetes mellitus is denied.  


REMAND

However, before addressing the merits of the claims for 
service connection for right knee, asthma, and gout 
disorders, as well a higher initial rating for hypertension, 
the Board finds that additional development of the evidence 
is required.

First, as to the service connection claims, a remand is 
necessary to secure additional STRs and Army Reserve records.  
In this regard, the Veteran has submitted certain STRs dated 
during his most recent period of active duty service from 
January 2003 to January 2006.  However, these records may not 
be complete.  In addition, STRs are missing for his initial 
period of active duty service with the U.S. Army from August 
1974 to December 1974.  Moreover, the RO did not secure any 
of the Veteran's Army Reserve records dated from 1974 to 
2003.  The RO initiated requests dated in July 2007 and 
October 2007 for his Army Reserve records, but no response is 
of record.  VA is required to obtain the Veteran's STRs or 
other relevant service records held or maintained by a 
government entity.  38 U.S.C.A. § 5103A(c).  When VA attempts 
to obtain records from a Federal department or agency, the 
efforts to obtain these records must continue until they are 
obtained unless it is reasonably certain they do not exist or 
that further efforts to obtain them would be futile.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2009).  
On remand, it is essential for the AOJ to make every effort 
to obtain whatever STRs and Army Reserve records may exist 
from 1974 to 2006 at the National Personnel Records Center 
(NPRC) or Records Management Center (RMC) or at other 
appropriate locations.    

Second, the Veteran should be scheduled for a VA 
examination(s) to obtain a medical opinion concerning the 
etiology of any current right knee, gout, and asthma 
conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  See also 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

In this regard, for purposes of establishing service 
connection under 
38 U.S.C.A. § 1110, every Veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  
The Federal Circuit Court has adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d  1089, 1096 (Fed. 
Cir. 2004).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

There is some evidence of record suggesting the existence of 
preexisting right knee, gout, and asthma conditions, prior to 
the start of his active military service in January 2003.  
Specifically, Army Reserve records dated in August 1983 and 
June 2002, and an STR dated in October 2004 document right 
knee complaints and treatment prior to January 2003.  In 
2001, the Veteran evidently underwent a right knee 
arthroscopy due to a meniscus tear.  As to gout, Army Reserve 
records dated in June 1986 and June 2002 reveal a history of 
gout.  As to asthma, an Army Reserve record dated in June 
2002 notes that the Veteran is taking Advair for a 
respiratory problem.  He has subsequently been diagnosed with 
asthma.  Once additional STRs and Army Reserve records are 
secured, a VA examination(s) is needed to determine whether 
the evidence clearly and unmistakably demonstrates that the 
Veteran had preexisting right knee, gout, and asthma 
conditions prior to active service in January 2003, and, if 
he did, whether these conditions were aggravated by his 
active service beyond the natural progression of the 
conditions.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Third, a VA examination is warranted to adequately rate the 
Veteran's service-connected hypertension disorder.  The AOJ 
has never afforded him a VA examination for hypertension 
despite the fact that VA treatment records dated in August 
2007, February 2008, and May 2008 reveal several instances of 
elevated blood pressure readings.  However, it is significant 
that the Veteran's hypertension has been described as 
"uncontrolled" and the Veteran's compliance with medication 
and treatment has been questioned.  See VA treatment record 
dated in June 2008.   But at present, the evidence of record 
is too inconclusive to grant a higher 40 percent rating.  As 
such, VA is required to afford the Veteran a contemporaneous 
VA examination to assess the current nature, extent and 
severity of his hypertension disability.  38 C.F.R. § 
3.327(a) (2009).  See Palczewski v. Nicholson, 21 Vet. 
App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  The Board emphasizes that the Veteran must be 
prepared to cooperate with VA's efforts to provide an 
adequate medical examination by properly taking any 
prescribed medication prior to his examination. See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  Since hypertension has been 
previously diagnosed, three blood pressure readings can be 
taken on the day of the examination.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the NPRC and /or RMC, as well 
as the actual Army Reserve unit where 
he was stationed at separation and 
attempt to secure the Veteran's STRs 
and service personnel records (SPRs) of 
his periods of active service from 
August 1974 to December 1974 and from 
January 2003 to January 2006.  If such 
records do not exist, or further 
attempts to secure them would be 
futile, a response to that effect is 
required and must be associated with 
the claims file.  

2.	Request all medical or personnel 
records, i.e., line of duty 
determinations, point statements, 
hospital records, etc., from the 
Veteran's service with the Army 
Reserves, dated from 1974 to 2003.  In 
order to secure these records, please 
contact the Veteran's Army Reserve 
unit, the NPRC and/or the RMC, and any 
other appropriate records repository.  
If such records do not exist, or 
further attempts to secure them would 
be futile, a response to that effect is 
required and must be associated with 
the claims file.  

3.	Then arrange for the Veteran to undergo 
a VA examination(s) to determine the 
nature and etiology of his current 
right knee, gout, and asthma 
conditions.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may 
have adverse consequences for his 
claims.  The examination(s) should 
include any diagnostic testing or 
evaluation deemed necessary.  The 
claims folder must be made available 
for review and the examination report 
must state whether such review was 
accomplished.

Based on a physical examination and 
comprehensive review of the claims 
file, the examiner(s) is asked to 
provide an opinion responding to the 
following questions:

(A)	What clear and unmistakable 
evidence is there that the 
Veteran had right knee, gout, 
and asthma conditions prior to 
entering active military service 
in January 2003?  If there is no 
such evidence, the examiner 
should so state.  The examiner 
should explain the basis for his 
conclusion, identifying the 
relevant evidence.  

(B)	If Veteran had right knee, 
gout, or asthma conditions 
prior to entering service, 
did any of these conditions 
permanently increase in 
severity during his active 
military service from January 
2003 to January 2006?  If 
not, the examiner should so 
state.  The examiner should 
explain the basis for his 
conclusion, identifying the 
relevant evidence.  

(C)	If there was a measurable 
increase in severity of 
preexisting right knee, gout, 
or asthma conditions during 
his active service, is this 
permanent increase in 
severity due to the natural 
progression of the 
conditions?  A complete 
explanation should be 
provided.  

(D)	If, in the alternative, it is 
determined the Veteran did 
not have preexisting right 
knee, gout, or asthma 
conditions when entering 
active duty in January 2003, 
is it at least as likely as 
not (50 percent or more 
probable) that his current 
right knee, gout, and asthma 
conditions are otherwise 
directly related to his 
military service?
     
     The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion such as causation 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

4.	Then schedule the Veteran for a VA 
hypertension examination to determine the 
current severity of his hypertension 
disability.  He is hereby advised that 
failure to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences to his claim for a 
higher rating.  In addition, the Veteran 
is advised he must cooperate with VA's 
efforts to provide an adequate medical 
examination by properly taking any 
prescribed medication for hypertension 
prior to his examination.  The 
examination should include any diagnostic 
testing or evaluation deemed necessary.  
In particular, since hypertension has 
been previously diagnosed, three blood 
pressure readings can be taken on the day 
of the examination.  The claims folder 
must be made available for review and the 
examination report must state whether 
such review was accomplished.

5.	Thereafter, the AOJ should readjudicate 
the claims for service connection for 
right knee, asthma, and gout disorders, 
as well a higher initial rating for 
hypertension, in light of any evidence 
added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


